Citation Nr: 1828156	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-38 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Saint Joseph London (Kentucky) from September 27th, 2013 through September 30th, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from October 1963 to   
October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Lexington, Kentucky.  


FINDINGS OF FACT

1.  In the early morning hours of September 27th, 2013, the Veteran's medical condition at the VAMC in Lexington, Kentucky was stable for transfer to another VA facility, despite his COPD.  But instead, the Veteran was transferred to a private facility (Saint Joseph London) for further treatment and evaluation.    

2.  In the early morning hours of September 27th, 2013, there is insufficient evidence the Veteran and his surrogate spouse "refused to be transferred" to a VA facility, in preference for a private facility.  Thus, payment beyond the point of stabilization is not prohibited here.    


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Saint Joseph London (Kentucky) from September 27th, 2013 through September 30th, 2013.  38 U.S.C. § 1725, 5107 (2012); 38 C.F.R. §§ 17.1001, 17.1002, 17.1005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  

However, in the decision below, the Board has granted the Veteran's claim for payment or reimbursement of unauthorized medical expenses.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Law and Analysis - Medical Expenses Reimbursement

From September 26th - 27th of 2013, the Veteran was hospitalized and received "emergency treatment" at the VA Medical Center (VAMC) in Lexington, Kentucky.  He was accompanied by his wife, who drove him there in her vehicle.  The VAMC diagnosed the Veteran with an acute, severe exacerbation of chronic obstructive pulmonary disease (COPD), accompanied by symptoms of dizziness, vertigo, difficulty breathing, and constant sleepiness.  It was difficult for him to even walk.  The VAMC physicians administered meclizine, which helped the Veteran stabilize his COPD.  The Veteran is not service-connected for COPD.  He has no health insurance.  Thus, there is no dispute that his VAMC hospital treatment and latter private treatment was for a nonservice-connected disorder.  

In the early morning hours of September 27th, 2013, VA medical personnel at the VAMC in Lexington further determined that the Veteran's COPD had "stabilized."  They determined that the Veteran should be transferred to another VAMC in Louisville, Kentucky, because the VAMC in Lexington did not have an available bed in their intensive care unit (ICU).  Moreover, the Veteran needed further evaluation and treatment for his COPD exacerbation, which the VAMC in Lexington was unable to provide at that time.  Ultimately, however, the Veteran was instead transferred to a private hospital - St. Joseph London (located in London, Kentucky).  He received private medical services there from September 27th, 2013 through September 30th, 2013.  He has submitted an invoice from this private facility in the amount of $785.00.  VA officials concluded this private treatment was unauthorized in terms of the VA being willing to cover the costs of the private treatment.  The Veteran and his spouse feel otherwise, and contend there was a communication mix-up with VAMC officials.  

In the February 2014 VA administrative decision on appeal and the September 2014 Statement of the Case (SOC), the VAMC denied the Veteran's unauthorized medical reimbursement claim.  In particular, the VAMC determined that the Veteran's private treatment from September 27th, 2013 through September 30th, 2013 was "unauthorized" because VA facilities in Louisville, Kentucky were feasibly available, and the Veteran, despite being stabilized, "refused" to be transferred to these available VAMC facilities in Louisville, Kentucky.  Rather, the VAMC's position is that the Veteran procured the private treatment at St. Joseph London, in preference to available VA facilities, such that it should not be reimbursed by VA.    

Initially, under 38 U.S.C. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C. § 1703(a) (2012); 38 C.F.R. § 17.52(a) (2017).  However, in this case, VA did not authorize or contract for St. Joseph London to provide the Veteran with no cost private care.  The separate issue of prior authorization also does not apply when a Veteran has stabilized, such as the Veteran's condition had here.  See 38 C.F.R. § 17.53 (2017).  The issue of prior authorization, as delineated by VA statute and regulation, is thus not applicable here.

Regardless, when a veteran receives treatment at a private facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C. § 1728 and 38 U.S.C. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability (COPD), the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C. § 1728(a).  Although the Veteran has service-connected disabilities - tinnitus and a left shoulder disorder, he was not hospitalized for these disabilities.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that he had a total disability permanent in nature resulting from service-connected disabilities, or that his nonservice-connected problems were associated with and aggravating service-connected disabilities, which in certain instances might have qualified him under 38 U.S.C. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C. § 1725.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private hospitalization occurred in September 2013, subsequent to the October 2008 effective date of the amendments.  

Specifically, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating that emergency treatment means medical care or services furnished, in the judgment of VA:

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  

See 38 U.S.C. § 1725 (2012). 

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (providing that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

In addition, effective January 20, 2012, VA regulations implementing 38 U.S.C. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a medical emergency.  That is, VA should weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative conditions for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2017).  That is, the VAMC already determined that the initial period of treatment was for a "medical emergency"; the services in question were provided in a hospital emergency department; the claim for reimbursement was timely filed by the Veteran in November 2013; the Veteran is financially liable to the private provider for treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the COPD condition was not caused by an accident or work-related injury for purposes of third-party liability; the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for a service-connected disability for the emergency treatment provided; and the Veteran's condition had "stabilized" when he was transferred to the private facilty.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2017).  

Thus, the central issues in dispute in the present case are the following: (1) When the Veteran was transferred to the private facility from September 27th to September 30th of 2013, was a VA or other Federal facility / provider feasibly available, and was an attempt to use it beforehand reasonable under a prudent layperson standard; and (2) since the Veteran was "stabilized" on September 27th, 2013, did he "refuse to be transferred" to a VA facility for the preference of a private facility?  See 38 U.S.C. §§ 1725(f)(1); 38 C.F.R. § 17.1002(c), 17.1005(d).  

It is undisputed that all parties involved - the VAMC, the private hospital, and the Veteran, agree that the Veteran was "stabilized" and ready for transfer in the early morning hours of September 27th, 2013.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005.    

However, the Veteran has appealed the VAMC's denial of reimbursement, insisting VA should make payment here "beyond the point of stabilization" for the Veteran's unreimbursed private hospitalization from September 27th to September 30th of 2013, because the Veteran claims he did not "refuse" to be transferred to a VA facility.  The private facility was simply offered to him, he accepted, and he was not advised the VAMC in Lexington, Kentucky was available, or that he was financially liable for the private facility.  See 38 U.S.C. § 1725(f)(1); 38 C.F.R. § 17.1005(c), (d).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement of unauthorized private medical treatment from September 27th to September 30th of 2013, under 38 U.S.C. § 1725, are met.  In this regard, the totality of the circumstances demonstrates that VA facilities at the nearest VAMC in Louisville, Kentucky, were not feasibly available from September 27th to September 30th of 2013, and the Veteran when stabilized did not "refuse treatment" at the VA facility in preference for private hospitalization at St. Joseph London.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

First, the Board will address the issue of the feasible availability of a VA facility.  Second, the Board will address whether payment or reimbursement is warranted "beyond the point of stabilization." 

With regard to feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VAMC or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id. 

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002(c).

Although pertaining to treatment of service-connected disabilities, payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  

With regard to the feasibility availability of a VA facility, the Board concludes that the nearest VAMC in Lexington, Kentucky was not feasibly available from September 27th to September 30th of 2013.  See 38 U.S.C. § 1725; 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  

As to the urgency of the Veteran's condition from September 27th to September 30th of 2013 when considering feasible availability, at the time the Veteran was transferred to St. Joseph London, this had to be effectuated via ambulance.  His COPD was still serious.  He also needed to be placed in an ICU.  He was stabilized by a BiPAP machine and medication, while awaiting the ambulance.  The Veteran's spouse has also credibly stated that the Veteran was still very ill upon transfer.  In fact, she had to sign consent to transfer papers as his surrogate.  VAMC treatment notes from the early morning hours of September 27th, 2013 also document that the Veteran could not receive the treatment he needed at the VAMC in Lexington where he was presently staying.  He had to be transferred quickly for "further evaluation and treatment."  A decision had to be made.  See September 27th, 2013 VA nurse addendum note of VAMC Lexington; February 2014 NOD; September 2014 VA Form 9.  As such, this factor weighs in the Veteran's favor.  

As to the relative distance of the travel involved, the Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).   As to the geographical distance, this factor somewhat weighs in the Veteran's favor.  The Veteran's location on the early morning of September 27th, 2013, was the VAMC in Lexington, Kentucky.  The distance from this VA facility to the VAMC in Louisville, Kentucky, is a 1 hour, 9 minute drive (71 miles).  Similarly, the distance to St. Joseph London is a 1 hour, 17 minute (81 miles).  Therefore, the available VA and private facilities were both a similar distance away.  The VAMC's are open 24 hours a day and on weekends, unlike VA clinics.  However, what stands out is that the distance from the Veteran's home in London, Kentucky to the private facility (St. Joseph London), is only a 10 minute drive away.  In contrast, the distance from the Veteran's home in London, Kentucky to the VAMC in Louisville, Kentucky is a 2 hour, 16 minute drive (150 miles).  Thus, as the Veteran's spouse has emphasized, it would have been difficult for her to drive back to their home, after the Veteran's eventual release from the VAMC in Louisville, Kentucky.  She credibly stated she is not familiar with driving in a big city such as Louisville, Kentucky, and she is in her 70s.  But in contrast, the private facility the Veteran was ultimately transferred to - St. Joseph London, is very close to her home (10 minutes away), and she is familiar with the roads.  See February 2014 NOD; September 2014 VA Form 9.  

Finally, the Board adds that the existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  Cotton v. Brown, 7 Vet. App 325, 327 (1995).  In this regard, the suggested transfer location of the VAMC in Louisville, Kentucky was quite a distance from the Veteran's home.  And both he and his wife are in their 70s.  In short, several, but not all, of the factors for feasible availability as listed under the applicable VA regulations weigh in the Veteran's favor.  

With regard to the issue of payment or reimbursement "beyond the point of stabilization," amended VA regulation provides the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d).  

VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b).

The Veteran was stabilized in the early morning of September 27th, 2013, according to a VA physician's opinion in a September 27th, 2013 VA Physician Certification and Patient Consent for Transfer (VA Form Oct. 2006 10-26498).  The fact the Veteran was stable at that time is undisputed.  

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c).  This provision is not applicable here, as the VAMC in Louisville, Kentucky was ready to accept the Veteran's transfer.  

Finally, under VA regulation, if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  38 C.F.R. § 17.1005(d).  Similarly, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

In short, under the new version of 38 U.S.C. § 1725, effective October 10, 2008, and its implementing regulation, 38 C.F.R. § 17.1005, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that, if VA fails to promptly accept transfer of a  veteran to a VA facility upon request once he has stabilized, it is unjust to make the veteran liable for additional expense at the non-VA facility due to no fault of his or her own.     

The facts of the present case are somewhat unique in that the transfer was from a VA facility to a private facility, and not vice-versa.  However, the same general principle applies.  The critical question here is whether the Veteran "refused to be transferred" to a VA facility, and instead made a preference for a private facility.  See 38 C.F.R. § 17.1005(d).  

The evidence of record on this important question is somewhat mixed.  But the Board will resolve doubt in the Veteran's favor and grant the Veteran's claim.  

With regard to the VA's position, a September 27th, 2013 VA emergency department note at 1:40am described the Veteran's wife as "unwilling" to travel to Louisville from the Lexington VAMC because they live in London, Kentucky.  The VA physician who was helping them noted he will continue to look for other options.  A September 27th, 2013 VA Physician Certification and Patient Consent for Transfer (VA Form Oct. 2006 10-26498) at 2:45am documented that the surrogate (his wife) consents for the Veteran to be transferred to Dr. Vazquez at a private hospital - St. Joseph London.  A September 27th, 2013 VA consultation sheet at 3:00am stated "[f]amily signed report of contact that they may be responsible for payment since refused to transfer to Louisville VAMC."  A September 27th, 2013 VA nurse addendum note at 3:00am mentioned that the consent forms had been signed for transfer to the private facility.  Dr. Vasquez, a physician at the private hospital - St. Joseph London, accepted the transfer.  Finally, a September 27th, 2013 VA consultation sheet written by VA administrative staff at 8:21am indicated "[p]atient was offered a VA facility and elected to be transferred to non-VA in London.  VA not responsible for inpatient stay at St Joe, London."  

With regard to the Veteran's position, in the February 2014 NOD and September 2014 VA Form 9, the Veteran and his wife insist that they were unaware the VA staff at the VAMC in Lexington meant to transfer the Veteran to a VA facility in Louisville that would be free of charge.  She thought they were simply trying to find any available facility, and that the VA were looking to transfer the Veteran to a private facility in Louisville.  She told the VA doctor that Louisville was "somewhat" inconvenient because it was very far from the Veteran's home.  When the VA doctor told her to wait 15 minutes, and then returned with an offer for St. Joseph London, she accepted.  This private hospital was located near her home, her husband was very ill, and she did not have the luxury to wait.  It was also close to 3:00am in the morning, and she was tired and stressed.  She maintains she never "refused" to go to the VAMC in Louisville.  In the confusion, she was not told that the hospital in Louisville was even a VA hospital.  She was offered a hospital in her home town for the Veteran, so logically, she accepted.  The Board adds the record contains some support for her contentions.  In a September 27th, 2013 VA emergency department note at 2:25am, the VA physician recorded there were no beds available at VAMC Lexington where the Veteran is now.  But a private hospital - Saint Joseph London, has beds.  The VA doctor surmised that the Veteran lives in London, Kentucky, so he will transfer the Veteran to that private hospital.  Moreover, Dr. Vasquez at St. Joseph London accepted.  

Furthermore, in support of the Veteran's position, there is no written record in the claims file definitively establishing that the Veteran or his surrogate actually signed a document acknowledging that they may be responsible for payment since they chose a private facility.  The Veteran's spouse signed a September 27th, 2013 VA Physician Certification and Patient Consent for Transfer (VA Form Oct. 2006 10-26498), which failed to advise the Veteran that it is he, but not VA, who is financially responsible for the choice to transfer to a private hospital.  Although VA administrative staff signed VA treatment notes above saying that the Veteran and his surrogate signed such documents, they are not of record.  The Board cannot find an overt reason to doubt the credibility of the Veteran or his surrogate spouse on their contention that they did not explicitly refuse transfer to a VA facility.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).
 
Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during the Veteran's hospitalization at Saint Joseph London from September 27th, 2013 through September 30th, 2013, is warranted.  38 U.S.C. §§ 1725, 5107.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during hospitalization at Saint Joseph London (Kentucky) from September 27th, 2013 through September 30th, 2013, is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


